Citation Nr: 1210829	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability characterized by right hip pain, including as secondary to degenerative disc disease (DDD) of the thoracolumbar spine status-post fracture S-1 with spinal stenosis.

2.  Entitlement to service connection for a disability characterized by left hip pain, including as secondary to DDD of the thoracolumbar spine status-post fracture S-1 with spinal stenosis.

3.  Entitlement to service connection for a disability characterized by right ankle and foot pain.

4.  Entitlement to service connection for a disability characterized by left ankle and foot pain.

5.  Entitlement to service connection for residuals of a fracture of the Veteran's right little finger.

6.  Entitlement to service connection for residuals of sebaceous cysts on the gonads, including scars.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2007 rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a hearing before a member of the Board.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).

Additionally, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), the Board has recharacterized the issues listed on the title page to better reflect the contentions of the Veteran.  

In November 2010, the Board remanded this case for further development.

The issues of entitlement to service connection for a disability characterized by right hip pain, including as secondary to DDD of the thoracolumbar spine status status-post fracture S-1 with spinal stenosis; to service connection for a disability characterized by left hip pain, including as secondary to DDD of the thoracolumbar spine status-post fracture S-1 with spinal stenosis; to service connection for a disability characterized by right ankle and foot pain; to service connection for a disability characterized by left ankle and foot pain; and to service connection for residuals of a fracture of the Veteran's right little finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent evidence of record showing that the Veteran currently suffers from residuals of sebaceous cysts on the gonads, including scars.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sebaceous cysts on the gonads, including scars, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in May 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with his present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Based on a careful review of the record, the Board finds that the competent medical evidence does not demonstrate that the Veteran has sebaceous cysts on the gonads, including scars.  While the evidence shows that the Veteran was treated during service on several occasions for abscesses and cysts on the scrotum, there is no evidence of a chronic disability (other than the already-service-connected chronic cysts on the back and neck with residual scars) as the medical evidence of record lacks support for residuals of the inservice condition.  The post-service treatment records are silent regarding treatment related to sebaceous cysts on the gonads and there were no scars noted in that area.  The April 2011 VA examiner stated that neither he nor the Veteran could find any scarring and there were no current scrotal cysts on examination, and the Veteran indicated that he had not had the disability since service.  As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in November 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for sebaceous cysts on the gonads, including scars, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sebaceous cysts on the gonads, including scars, is denied.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In November 2010, the Board remanded the claims for service connection for a disability characterized by right hip pain, including as secondary to DDD of the thoracolumbar spine status status-post fracture S-1 with spinal stenosis; for a disability characterized by left hip pain, including as secondary to DDD of the thoracolumbar spine status-post fracture S-1 with spinal stenosis; for a disability characterized by right ankle and foot pain; for a disability characterized by left ankle and foot pain; and for residuals of a fracture of the Veteran's right little finger to the RO in order to obtain a VA examination with opinions as to whether the Veteran's currently diagnosed conditions had their onset in service.  

Regarding the claims of service connection for disabilities characterized by right hip pain and left hip pain, an additional opinion was requested as to whether those disabilities were caused or aggravated by the service-connected DDD of the thoracolumbar spine status-post fracture S-1 with spinal stenosis.  The examiner was requested to provide complete rationale for the opinions expressed.  The Veteran was afforded an examination in April 2011; however, the Board finds the opinions inadequate.  The examiner opined that the Veteran's right and left hip disabilities were not related to service nor were they related to or aggravated by his service-connected DDD of the thoracolumbar spine status-post fracture S-1 with spinal stenosis.  The examiner attributed the Veteran's right and left hip disabilities to his obesity, stating that it was a significant contributor to degenerative weight bearing joints.  Service treatment records show that the Veteran weighed 163 pounds in March 1976 and weighed 196 pounds in June 1983.  The examiner's rationale thus failed to account for the Veteran's weight gain during service or distinguish it from his current obesity to which the examiner attributed right and left hip disabilities.  

As to the disabilities characterized by right and left ankle and foot pain, the April 2011 examiner opined that there was no ankle or foot disorder present that was incurred during service.  The basis of this opinion was that there was no indication of a vascular disease of the lower extremity in the service treatment records relating to toe nail trimming and peripheral vascular alterations impacting his feet shown in the Veteran's post-service treatment, which were most likely due to diabetes.  Also, there was no evidence of radiographic alterations in the service treatment records relating to the Veteran's current mild spurring on both calcanei and stable joint spacing of each ankle joint.  The examiner, however, failed to provide an opinion relating to the Veteran's post-service diagnoses of pes planus and plantar fasciitis.  

Finally, the examiner opined that the Veteran's current deformity of the distal interphalangeal joint of the right little finger was related to service as the examination of the finger in 1981 did not reveal a fracture, but rather tenderness to the head of the 5th metacarpal.  Review of the service treatment records, however, shows that the Veteran was in fact diagnosed as having a fracture of the 5th metacarpal of the right hand on February 24, 1981.  Therefore, the examiner based his opinion on an incorrect factual basis.  In light of the foregoing, a remand is required for another examination in order to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed disabilities addressing the onset and/or chronicity of the problems since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for the disabilities on appeal.  All efforts to obtain all identified records should be documented.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that any diagnosed disability characterized by right hip pain, disability characterized by left hip pain, disability characterized by right ankle and foot pain, disability characterized by left ankle and foot pain, and residuals of a fracture of the Veteran's right little finger had their onset during service or are otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's diagnosed pes planus and plantar fasciitis and in-service diagnosis of a fractured 5th metacarpal of the right hand.

If the examiner determines that a disability characterized by right hip pain and a disability characterized by left hip pain are not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current obesity, to which the examiner attributed right and left hip disabilities, is related to his in-service weight gain.  

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


